DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 10/28/2021. In the applicant’s response, claims 4, 9-10, 13, and 19 were amended; claims 1-3, 7-8, 11-12, 14-17 were cancelled. Accordingly, claims 4-6, 9-10, 13, and 18-20 are pending and being examined. Claim 18 is independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4-6, 9-10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (“Learning to Discover Cross-Domain Relations with Generative Adversarial Networks”, Proc. Of the 34th Intel. Conf. on Machine Learning, Aug. 11, 2017, hereinafter “Kim”). 

Regarding claim 18, Kim discloses a computer-implemented method for enhancing facial/object recognition (the DiscoGAN method for translating style of an object image from one domain to another; see abstract), the method comprising: 
receiving a query image in a computer (the DiscoGAN may receive an input face image with blond hair color and without glasses; see the top row and the first col. in the left side of Fig.7 (b)); 
providing a database of object images in the computer (CelebA database; see section 3.2.2, para.1), including images relevant to the query image (see, e.g., the face images shown Fig.7 (b) and fig.7(c)), each image having at least two attributes with each attribute having at least two possible states (wherein each of face image has a hair color attribute (color is blond or black) and a glasses attribute (with glasses or without glasses); 
creating an augmented database in the computer by generating a plurality of artificial images for each image in the database using an image generator (DiscoGAN may generate a corresponding output/translated face image with black hair color in response of the received input face image with blond hair color; see first col. in the left side of Fig.7 (b). Similarly, DiscoGAN may generate a corresponding output face image w/o glasses in response of the received input face image with glasses; see the first col. in the left side of Fig.7 (c)), the artificial images cooperating with the image to define a set of images including every combination of the see, e.g., the each of the output face images and its corresponding input face imag shown Fig.7 (b) and fig.7(c)); and
generating pseudo query images from the query image using the image generator (DiscoGAN may generate a corresponding output face image with black hair color in response of the received input/query face image with blond hair color; see first col. in the left side of Fig.7 (b). Similarly, DiscoGAN may generate a corresponding output face image w/o glasses in response of the received input/query face image with glasses; see the first col. in the left side of Fig.7 (c)). 

Kim does not explicitly disclose “comparing the pseudo images and the query image to the images in the augmented database to find one or more matches” as recited in the claim. However, Kim clearly disclose: (1) each of the output translated face images XAB generated by GAB mathematically guarantees to match with corresponding input query face image XA (see input image XA and translated image XAB in fig.2); and (2) the DiscoGAN was trained by CelebA database (ee section 3.2.2, para.1). See, input query face images shown in the top row of Fig.7 (b) and Fig.(c) and the corresponding output translated face images shown in the bottom row of Fig.7 (b) and Fig.(c). See “Relation is mathematically defined as a function GAB that maps elements from domain A to elements in its codomain B” in Section 2.1, para.1. In other words, Kim teaches, each of output translated images generated by the DiscoGAN is a face image which best matches to the corresponding input query face image in the database by a comparison. Therefore, the difference between the claimed invention and the method in  output translated images generated by the DiscoGAN matches to the corresponding input query face image, as recited in the claim.

Regarding claim 4, 13, Kim discloses, further comprising: developing a first forward generator (Gi) that transitions the first attribute from the first state to the second state (see GAB: XA[Wingdings font/0xE0]XAB in fig.2); developing a second forward generator (G2) that transitions the second attribute from the first state to the second state (see GAB: XB[Wingdings font/0xE0]XBA in fig.2); developing a first reverse generator (F1) that transitions the first attribute from the second state to the first state (see GBA: XAB[Wingdings font/0xE0]XABA in fig.2); developing a second reverse generator (F2) that transitions the second attribute from the second state to the first state (see GBA: XBA[Wingdings font/0xE0]XBAB in fig.2); optimizing the first forward generator, the second forward generator, the first reverse generator, and the second reverse generator using a portion of the series of training images, the optimized first forward generator, the second forward generator, the first reverse generator, and the second reverse generator defining the image generator (train the DiscoGAN to minimize the loss distances LG and LD; see Eqs.(7)-(8) and section 2.4).

Regarding claim 5, Kim discloses the method of claim 4, further comprising using the image generator to generate a fourth image domain including the first attribute in the second state and the second attribute in the second state (X=1, Y=1) (the database includes a face image with blond hair color and with glasses; see the top row of the left portion of fig.7(c)).

Regarding claim 6, Kim discloses, wherein the creating an augmented database step includes generating additional images using the image generator (see the bottom row of the left portion of fig.7(b)).

Regarding claim 9, that claim is an inherent variation of claim 18, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 18.

Regarding claim 10, the claim essentially is a combination of claim 18 and claim 19, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 18 and claim 19.

Regarding claim 19, Kim discloses, further comprising providing a series of training images to the computer to train an image generator (the DiscoGAN was trained by CelebA database; see section 3.2.2, para.1; see fig.7(b) and fig.7(c)), wherein the series includes sets of at least three images with each image falling within a unique image domain and each image domain representing a possible combination of the first attribute and the second attribute with a first image domain including the first attribute and the second attribute in the first state (X=0, Y=0) (the database includes a face image with black hair color and without glasses; see the top row of the right portion of fig.7(b)), a second image domain including the first attribute in the second state and the second attribute in the first state (X=1, Y=0) (the database includes a face image with blond hair color and without glasses; see the top row of the left portion of fig.7(b)), and a 

Regarding claim 20, Kim discloses, wherein the query image includes an image of a person's face (see the top row and the first col. in the left side of Fig.7 (b)).

Response to Arguments
6.	Applicant’s arguments, with respects to claim 18, filed on 10/28/2021, have been fully considered but they are not persuasive. 

On page 6 of applicant’s response, regarding claim 18, applicant argues:
“However, Kim does not describe or suggest generating pseudo images, and nothing in Fig. 7b suggests the presence of generating pseudo images that can be used to enhance the finding of matches in an augmented database. Since, Kim does not teach every feature of the claim, claim 18, along with the dependent claims 4-6, 9-10, 13, 19-20 are considered allowable. Withdrawal of the rejection is requested. ”

The examiner respectfully disagrees with the applicant’s arguments. It is because Kim clearly discloses: DiscoGAN may generate a corresponding style-translated face image in response of the received input/query face image, see GAB: XA[Wingdings font/0xE0]XAB in fig.2, wherein XAB is a “pseudo” query image corresponding to input query image XA, the both of them are from the same person but having different hair styles. Fig,7(b) and Fig.7(c) clearly shows the original database which only includes the input query images shown in the top rows of Fig,7(b) and Fig.7(c) is enhanced to further include the all output translated AB generated by GAB mathematically guarantees to match with corresponding input query face image XA; see GAB: XA[Wingdings font/0xE0]XAB in fig.2. In other words, Kim teaches, each of output translated images generated by the DiscoGAN is a face image which best matches to the corresponding input query face image in the database by a comparison. Thus, the argument is not persuasive
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/8/2021